Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000613
                                                         18-MAY-2015
                                                         01:56 PM



                            SCWC-12-0000613


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                          CHRISTOPHER CARROLL,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000613; CASE NO. 2P111-1473)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on April 19, 2015, is hereby rejected. 


           DATED:    Honolulu, Hawai'i, May 18, 2015.


Phyllis J. Hironaka                /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson